Title: From James Madison to Peter Muhlenberg, 27 April 1807
From: Madison, James
To: Muhlenberg, Peter



Sir,
Department of State, April 27th. 1807.

I have shipped to your care, in the Sloop Harmony, Ellwood, Master, twenty two boxes containing volumes of the laws of the United States, 1st. Session of the 9th. Congress, addressed to several of the Governors of the States and of the Territories.  Be pleased to forward them as opportunities may occur to their respective places of destination, paying the expences from Philadelphia which shall be reimbursed immediately on the receipt of your account.  Capt Ellwood’s receipt for the boxes is herewith inclosed.  I am &c

James Madison.

